RESOLUCIÓN
Ayer 17 de febrero de 2016, el Grupo Ferré Rangel Media (GFR Media) presentó una solicitud para obtener copia del informe sometido por la Comisión de Disciplina Judicial para el caso AD-2015-003.
Examinada la solicitud presentada por GFR Media, se autoriza la entrega inmediata de la copia del informe según solicitado.

Publíquese y notifíquese por teléfono, por correo electró-nico, vía facsímil y por la vía ordinaria a GFR Media y ala parte en el caso.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Oronoz Rodríguez hizo constar la expresión siguiente:
Estoy conforme con la Resolución emitida por este Tribunal en el asunto de epígrafe. Al igual que en Grupo Ferré Rangel Media, Ex parte I, 194 DPR 670 (2016), considero que procede la entrega inmediata del informe solicitado por el Grupo Ferré Rangel Media sin gestión ulterior.
El Juez Asociado Señor Kolthoff Caraballo disintió e hizo constar la expresión siguiente:
Disiento por las mismas razones expuestas en mi Voto Particular Disidente de 11 de febrero de 2016 en el caso Grupo Ferré Rangel Media, Ex parte II, 194 DPR 677, 679 (2016).
*700El Juez Asociado Señor Rivera García hizo constar la expresión siguiente:
Estoy en desacuerdo con la determinación que hoy toma este Tribunal de acceder —a toda prisa y sin ninguna conside-ración de las posiciones de las partes involucradas— a la pe-tición presentada por el Grupo Ferré Rangel Media de obtener copia del informe preparado por la Comisión de Disciplina Judicial en el caso AD-2015-3. Considero que la mayoría de los miembros de este Tribunal está partiendo de una interpreta-ción errónea de nuestro precedente en Ortiz v. Dir. Adm. de los Tribunales, 152 DPR 161 (2000). La norma establecida en tal caso cubre únicamente los documentos del proceso disciplina-rio celebrado ante la Oficina de Administración de los Tribunales. Bajo ningún concepto debe cubrir un documento de trabajo que contiene recomendaciones para la considera-ción final de los miembros de este Tribunal, como lo son los informes preparados por la Comisión de Disciplina Judicial. Por tales razones, disiento del proceder adoptado en la Reso-lución que antecede.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo